Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 1 of 13




         Exhibit 2
          Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 2 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------                x
IN RE APPLICATION OF Sakab Saudi Holding                :
Company, Alpha Star Aviation Services Company,          :
Enma Al Ared Real Estate Investment and Development     :
Company, Kafa’at Business Solutions Company,            :        No. 21-mc-176
Security Control Company, Armour Security Industrial    :
Manufacturing Company, Saudi Technology & Security      :
Comprehensive Control Company, Technology Control       :
Company, New Dawn Contracting Company, and Sky          :
Prime Investment Company,                               :
                                                        :
                                                        :
For Order Pursuant to 28 U.S.C. § 1782 for the Issuance :
of Subpoenas to Citibank NA, HSBC Bank USA NA,          :
Cadwalader, Wickersham & Taft LLP, and Jonathan         :
Wainwright, Esq.                                        :
---------------------------------------- x



         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION OR OBJECTS

To:      HSBC BANK USA, NA
         752 Fifth Avenue, 7th Floor
         New York, NY 10018

        YOU ARE COMMANDED to produce at the time, date and place set forth below the
documents, electronically stored information, or objects, and permit their inspection, copying,
testing or sampling of the material: See the attached Schedule A.

Place:                                               Date and Time:

Morvillo, Abramowitz, Grand, Iason & Anello,
565 Fifth Ave., New York, NY 10017
Attn: Jonathan S. Sack and Joshua Bussen


       The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to
a subpoena, and Rule 45 (d) and (e), relating to your duty to respond to this subpoena and the
potential consequences of not doing so, are attached.


Date: ________________




                                                 1
        Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 3 of 13




              BY THE COURT

                                                 OR
              _________________________                  ____________________________
              Hon.                                       Attorney’s Signature


______________________________________________________________________________
The name, address, e-mail, and telephone number of the attorney representing the Applicants,
who issues or requests this subpoena, are Jonathan S. Sack and Joshua Bussen, Morvillo,
Abramowitz, Grand, Iason & Anello, 565 Fifth Avenue, New York, New York 10017,
jsack@maglaw.com, jbussen@maglaw.com, (212) 856-9600




                                             2
         Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 4 of 13




Misc. Action No. _____

                                   PROOF OF SERVICE
   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This subpoena for ______________________________ was received by me on _________

       □     I served the subpoena by delivering a copy to the named person as
follows:_______________________________________________________________________
______________________________________________________________________________
____________________________________________________ on (date) _______________; or


      □     I returned the subpoena unexecuted because:______________________________
_____________________________________________________________________________.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I
have also tendered to the witness fees for one day's attendance, and the mileage allowed by law,
in the amount of
$______________.

My fees are $ _____________for travel and $ _______________for services, for a total of
$______.


I declare under penalty of perjury that this information is true.

Date:______________                                           ______________________________
                                                                    Server’s signature


                                                              ____________________________
                                                                    Printed name and title


                                                              _____________________________
                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                  3
                       Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 5 of 13
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 6 of 13




                                       SCHEDULE A

I. DEFINITIONS

   A.      The uniform definitions and rules of construction set forth in paragraphs (c) and

(d) of Rule 26.3 of the Local Civil Rules of the United States District Courts for the Southern

and Eastern Districts of New York (“Local Rules”) are incorporated herein by reference.

   B.      The term “HSBC,” “you,” or “your” refers to HSBC Bank USA NA, as well as

each of its officers, directors, employees, partners, corporate parent, subsidiaries, affiliates,

agents, representative, employees, accountants or attorneys.

   C.      “Concerning,” in addition to its customary and usual meaning, shall mean relating

to, referring to, describing, evidencing, or constituting.

   D.      The term “including” shall mean “including, without limitation.”

   E.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of this term in Federal Rule of Civil Procedure 34(a) and Local Civil Rule

26.3(c), including electronic or computerized data compilations. It is understood to include

all papers; writings; drawings; pictures; charts; photographs; movies; files; tapes; CDs;

DVDs; other voice and video recordings; financial records and analyses; data compilations;

correspondence, including e-mail correspondence and attachments; computer records; drafts;

work papers; invoices; contracts; purchase orders or agreements; memoranda; stenography or

handwritten notes; publications; books; pamphlets; reports; surveys; or minutes. It also

includes copies of such documents where the original is not in your possession, custody or

control and copies of every such document where such copy is not an identical copy of an

original or where such copy contains any commentary or notation whatsoever that does not

appear on the original.



                                               5
         Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 7 of 13




        F.       “Communication” shall mean the transmittal of information (in the form of facts,

    ideas, inquiries or otherwise).

        G.       The term “Records” refers to

                 (a) account opening statements;

                 (b) account statements;

                 (c) instruments reflected in those statements including, without limitation,

                      instruments reflecting payment, such as checks and wire transfer

                      confirmations; and

                 (d) any “document,” as defined above in subsection E.

        H.       As used herein, the past tense shall include the present tense, and vice versa, the

    word “he” or any other masculine pronoun includes any individual regardless of sex; the

    singular shall be deemed to include the plural and the plural to include the singular; and the

    terms “and” and “or” shall be construed either disjunctively or conjunctively as necessary to

    make a request inclusive rather than exclusive and to bring within the scope of a request

    documents that might otherwise be construed to be outside of its scope thereof. Similarly, the

    terms “all” and “each” shall be construed as all and each.

    II. PRODUCTION OF DOCUMENTS & THINGS

        A.       INSTRUCTIONS

                 1.      All documents that respond, in whole or in part, to the requests below

shall be produced in their entirety, including all attachments, enclosures, cover memoranda and

post-it notes.

                 2.      The documents called for by this subpoena include all documents in your

possession, custody or control, unless privileged and such privilege has not been waived,




                                                   6
         Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 8 of 13




regardless of whether those documents are possessed by you, your employees, representatives,

agents or attorneys.

               3.      Where an objection is made to any document request under Fed. R. Civ. P.

45, the objection shall state with specificity all grounds, including where you object based upon a

claim of privilege, work product or any other claimed protection from discovery. Any ground not

stated in an objection within the time provided by the Federal Rules of Civil Procedure, or any

extensions thereof, shall be waived.

               4.      If any privilege or protection is claimed as to any document, you must

state the nature of the privilege or protection claimed (e.g., attorney-client, work product) and

state the basis for claiming the privilege or protection. If less than an entire document is claimed

to be privileged, you must furnish a copy of those proportions of the document that are not

privileged. For each document or portion of a document for which privilege or protection is

claimed, provide the following information, in writing:

                       (a) the title of the document;

                       (b) the identity and title of each author;

                       (c) the identity and title of each recipient;

                       (d) the date of the document;

                       (e) a description of the document; and

                       (f) a statement of the basis on which privilege is claimed.

               5.      In producing documents pursuant to these requests, you are required to

furnish all documents in your possession, custody or control that are known or available to you,

regardless of whether those documents are possessed by you or any of your employees, agents or

representatives, including attorneys. You must make a diligent search of your records (including




                                                  7
         Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 9 of 13




paper records, computerized records, electronic mail records, voice-mail records, and World

Wide Web or hypertext markup language pages) and of other papers and materials in your

possession or available to your employees, agents and representatives, including attorneys.

               6.      All documents called for by this notice are to be produced in their full and

unredacted form (except as necessary to protect privilege). Responsive documents shall be

produced as they have been kept in the ordinary course of business or shall be organized and

labeled to correspond with the enumerated requests in this subpoena. Each document is to be

produced with all non-identical copies and drafts thereof. Documents that are stapled, clipped or

otherwise physically attached shall be produced intact and shall not be separated, even if a part

of the document appears not to be responsive. Documents shall be produced in a manner that

indicates from which files the documents were produced. The originals of all documents

produced in copy form shall be kept available for inspection. If you cannot respond to any

specific document request in full after exercising due diligence to secure the documents

requested, you shall so state and respond to the extent possible, specifying the nature of your

inability to respond to the remainder. If with respect to any category there are no responsive

documents, you shall state so in writing.

               7.      If any documents or parts of documents called for by this demand have

been destroyed, discarded or otherwise disposed of, a list shall be furnished setting forth as to

each document as much of the following information as possible:

                       (a) the nature of the document (e.g., letter, memorandum, e-mail, etc.);

                       (b) the name, address, occupation, title, and business affiliation of each

                           person who prepared, received, viewed, and has had possession,

                           custody, or control of the document;




                                                 8
        Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 10 of 13




                       (c) the date of the document;

                       (d) a description of the subject matter of the document;

                       (e) the date of destruction or other disposition;

                       (f) a statement of the reasons for destruction or other disposition;

                       (g) the name, address, occupation, title, and business affiliation or each

                           person who authorized destruction or other disposition;

                       (h) the name, address, occupation, title, and business affiliation of each

                           person who destroyed or disposed of the document; and

                       (i) the paragraph(s) of this request that fall for the production of the

                           document.

               8.      Except when express reference is made to another paragraph, each

paragraph herein should be construed independently and not by reference to any paragraph

herein for purpose of limitation.

               9.      Questions regarding the interpretation of this subpoena should be resolved

in favor of the broadest possible construction.

               10.     Any and all examples or descriptions of documents herein are illustrative

only and do not limit the request to those particular documents or types of documents, as if it

were explicitly noted that such request was “not limited to” the stated examples.

               11.     All documents produced in paper form or as electronic images should be

“Bates” numbered sequentially with a unique number on each page, and with a prefix identifying

the party producing the document.




                                                  9
        Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 11 of 13




               12.    If you are unable to locate any document requested, state all efforts that

have been made to locate it and identify any individual whom you believe is likely to possess

any information regarding the document’s whereabouts.

               13.    The period covered by these requests, and for which information is

requested, is from January 1, 2008 through the present, except that it shall include any account

opening documents even if dated before January 1, 2008.

               14.    These requests for production of documents are continuing in nature. If

after responding to these requests, you obtain or become aware of any additional documents

responsive to any of these requests, you are required to furnish a supplemental response when

such information becomes available.

   B. DOCUMENTS & THINGS TO BE PRODUCED

       As provided in the January 22 Order of Justice Gilmore of the Superior Court of Justice,

Ontario, produce the following documents, communications and records concerning the account

holders set forth in HSBC Subpoena Table 1 and more fully described below:

           a) bank account opening applications and agreements and Know Your Customer

               (“KYC”) documentation and related compliance files supporting the opening of

               such accounts;

           b) bank account statements (including but not limited to deposits, lines of credit,

               credit cards, investment accounts, or any other financial credit facility or

               account);

           c) if requested, instruments reflected m those statements including deposits,

               withdrawals and transfers;

           d) any mortgage, loan, account and financial statements;




                                                 10
        Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 12 of 13




           e) documents pertaining to changes in beneficial ownership or joint account holder

               status of accounts, real estate or other assets described above; and

           f) any documents (including, but not limited to files, papers, records, notes,

               correspondence, memoranda, communications, computer data, media and other

               records in [your] possession or control) pertaining to the identity of any persons

               or entities who instructed [HSBC Bank USA NA] to conduct any business,

               including the making of any payments or transfers to account holders or third

               parties, the identity of the payees and particulars of the instruments and

               transactions.

       For each of the above requests, pertaining to the period January 1, 2008 to the current

date, produce documents and things in your possession or your subsidiaries’ possession that

relate to accounts owned or operated, directly or indirectly, or for which the individuals and

corporations detailed in HSBC Subpoena Table 1 below, have authority or exercise control –

including, without limitation, as joint accounts or tenants in common with others, accounts held

for the benefit of or in trust for the individuals and corporations listed in HSBC Subpoena Table

1, and accounts over which any of the individuals and corporations listed in HSBC Subpoena

Table 1 have signing authority. The disclosure shall include, but not be limited to (a) the account

holders and account numbers listed in HSBC Subpoena Table 1 and (b) the account numbers to

which the funds were sent and, if known, the identity of the recipient of those funds.




                                                11
        Case 1:21-mc-00176-AT Document 8-2 Filed 03/02/21 Page 13 of 13




                            HSBC Subpoena Table 1

Account Holder                         Account Number

New East (US) Inc.                     0605184364

New East 804 805 LLC                   0605184356

New East Back Bay LLC                  0605183929

New East DC LLC                        0605187223

Saad Khalid S Al Jabri                 389-09170-7




                                      12
